 

EXHIBIT 10.1

SPHERIX BOARD COMPENSATION PACKAGE

 

Annual Retainer

 

$5,000

 

To be paid in cash at the first meeting of the term.

 

 

 

 

 

Stock Awards

 

$10,000

 

To be calculated by dividing $10,000 by the closing stock price the day the
Stock Awards are granted. The shares will be granted upon approval of the Board;
however, the shares will be restricted and instructions will be given to the
stock transfer agent that the shares may not be transferred until the one year
anniversary of the Board Member’s departure from the Board.

 

 

 

 

 

Board Meeting Fees

 

$2,500

 

To be paid for all in-person Board Meetings. Members must be present to be paid.

 

 

 

 

 

Committee Meeting Fees

 

$800

 

To be paid for all in-person Committee Meetings. Members must be present to be
paid.

 

 

 

 

 

Teleconference Fees

 

$300

 

To be paid for all teleconferences called by either the Chairman of the Board,
the President, or by the Chairman of the relevant Committee. Members must be
on-line to be paid.

 

 

 

 

 

Additional Retainer

 

$1,000

 

To be paid to the Chairman of the Audit Committee.

 


--------------------------------------------------------------------------------